DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.
 
Response to Amendment
	Applicant’s remarks and amendments filed 08/02/2022 are acknowledged and have been carefully considered. 
 
Status of Claims
	Claims 1-16 were previously pending in the application. 
	As of the amendments to the claims filed 08/02/2022, claims 1, 3-4, 9-10, and 14-16 are amended; claims 5 and 7-8 are canceled; and claims 17-20 are newly added. 
	Accordingly, claims 1-4, 6, and 9-20 are under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, as presently amended, recites the limitation “a first structure formed on the body segment on the second side of the carrier” in lines 8-9. Amended claim 1 further recites the limitation “a second structure formed on the finger segment on the second side of the carrier” in line 10. Both the “first structure formed on the body segment” and the “second structure formed on the finger segment” are subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the invention. Each of the terms “first structure” and “second structure” are not described in the disclosure of the application. In addition, the drawings do not show or make clear which “structures” are the “first structure” and “second structure” as currently recited in the claims. Applicant submits that “no new matter is added as support for all the recited features is found in the original disclosure;” however, Applicant did not provide specific citations or point to which portions of the original disclosure show support for the newly added features of the independent claims. Accordingly, these limitations contain subject matter that does not have adequate support in the disclosure and thus was not described in such a way as to reasonably show that the inventor had possession of the invention. 
Claim 16 also recites “a first structure” and “a second structure,” and is rejected under 35 U.S.C. 112(a) for the same reasons as described above with respect to independent claim 1. 
Claims 2-4, 6, 9-15, and 17-20 are rejected under 35 U.S.C. 112(a) due to their dependencies on independent claims 1 and 16. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “a first structure formed on the body segment on the second side of the carrier” in lines 8-9 and “a second structure formed on the finger segment on the second side of the carrier” in line 10. As described above, these limitations contain subject matter that does not have adequate support in the disclosure. As currently claimed and disclosed, one of ordinary skill in the art would not be apprised of the metes and bounds of what the claim requires or excludes because it is indeterminate what portions of the application’s disclosure are intended to be the “first structure” and “second structure.” 
Claim 16 also recites “a first structure” and “a second structure,” and is rejected under 35 U.S.C. 112(b) for the same reasons as described above with respect to independent claim 1. 
Claims 2-4, 6, 9-15, and 17-20 are rejected under 35 U.S.C. 112(b) due to their dependencies on the independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 9-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Corl (US 2016/0029999 A1, hereinafter “Corl”) in view of Stigall (US 2014/0180118 A1, hereinafter “Stigall”). 

Regarding claim 1, Corl discloses an “intravascular ultrasound imaging apparatus, interface architecture, and method of manufacturing” (Title), and further discloses: 
Interventional ("Intravascular ultrasound (IVUS) imaging is widely used in interventional cardiology as a diagnostic tool" Corl: [0003]) medical device ("intravascular ultrasound (IVUS) device" Corl: Abstract), comprising:
an elongate body comprising a longitudinal axis ("longitudinal axis of the rolled assembly" Corl: [0012]) and a distal edge ("distal end of an elongate member" Corl: [0003]) delimiting a distal facing surface and a side facing surface of the elongate body ([Figs. 5 and 6 of Corl's disclosure depict the distal edge of the elongate body (distal end of an elongate member). As shown in Fig. 6 (included in annotated form below), the top of the cylinder (annotated with label “DF”) represents the claimed distal facing surface and the cylindrical curved edge (labeled 304 and annotated with label “SF”) represents the claimed side facing surface.]);
a carrier ("flex circuit 314" Corl: [0047], Fig. 3; “rollable semiconductor substrate 714” Corl: [0060], Fig. 7) comprising a first side ("outer surface of the substrate 714" Corl: [0062]), an opposite second side ("inner surface of the substrate when in the rolled form" Corl: [0062]), a proximal portion ([Proximal portion is near control region 308 as shown in Fig. 3.]), and a distal portion ([Distal portion is near transducer region 304 as shown in Fig. 3.]), 
a second structure (“transducer array 702” Corl: [0058]) formed on the finger segment on the second side of the carrier, wherein the second structure comprises at least a sensor element ("one or more transducers 312 to receive a reflected echo of the ultrasonic signal, amplifying a signal representing the received echo, and/or transmitting the signal to the PIM across the cable 114" Corl: [0045]; [Although the term “sensor” is not explicitly recited, Corl’s disclosure of the transducers receiving reflected echoes of ultrasound signals and transmitting the signal back to an ultrasound console allows Corl’s ultrasound transducers to read on the claimed sensor elements.]), 
wherein the carrier is configured for electrical conduction of signals from the proximal portion of the carrier to the sensor element ("elongate member 102 includes the ultrasound scanner assembly 106 at a distal end of the member 102, which is coupled to the PIM 108 and the IVUS console 110 by a cable 114 extending along the longitudinal body of the member 102. The cable 114 caries control signals, echo data, and power between the scanner assembly 106 and the remainder of the IVUS system 100" Corl: [0036]; [As shown in Fig. 3, the scanner assembly 106 includes the many separate ultrasound transducers 312 (representing the claimed sensor elements).]). 

    PNG
    media_image1.png
    435
    517
    media_image1.png
    Greyscale

While Corl discloses many additional features of amended independent claim 1, such as sensor elements (“ultrasound transducers 703”) being folded over the distal edge and positioned on the distal facing surface of the elongate body ("distal portion of the flexible elongate member" Corl: [0009]; [See Corl Figs. 5-6, showing the ultrasound transducers 312 folded over the distal edge and attached to the distal facing surface.]), Corl is not presently relied on for teaching:  
wherein the distal portion of the carrier comprises a body segment, a finger segment distal of the body segment, and a middle segment between the body segment and the finger segment along the longitudinal axis; and 
a first structure formed on the body segment on the second side of the carrier; 
wherein the first structure and the second structure are spaced from one another along the longitudinal axis such that no material extends over the middle segment of the carrier; 
wherein the middle segment of the carrier positioned at the distal edge of the elongate body such that: 
the finger segment of the carrier is folded over the distal edge; and 
the finger segment of the carrier, the second structure, and the sensor element are positioned on the distal facing surface. 

However, in a similar invention in the same field of endeavor, Stigall teaches “devices and methods for intraluminal imaging” (Stigall: [0002]) including “an imaging catheter … used to image an intraluminal surface” (Stigall: [0022]), and further teaches: 
wherein the distal portion of the carrier comprises a body segment ("second portion 606 which is between the notch 520 and the proximal end 612 of the element" Stigall: [0050], Fig. 8; "proximal transducer region" Stigall: [0077]), a finger segment distal of the body segment ("distance 604 between the notch 520 which forms an acoustical discontinuity and the distal end of each transducer element, also referred to as the first portion of the transducer element" Stigall: [0049], Fig. 8; "distal transducer region" Stigall: [0077]), and a middle segment between the body segment and the finger segment along the longitudinal axis ("notch 520" Stigall: Fig. 10); and 
a first structure formed on the body segment on the second side of the carrier ("Each of the transducer elements 412 comprises an elongated body of PZT or other suitable piezoelectric material" Stigall: [0044]); 
a second structure formed on the finger segment on the second side of the carrier ("end portions 420 of the transducer elements 412 are shown at the distal portion of the transducer assembly" Stigall: [0041]), wherein the second structure comprises at least a sensor element ("distal end of the transducer element" Stigall: [0077]), wherein the first structure and the second structure are spaced from one another along the longitudinal axis such that no material extends over the middle segment of the carrier ("steep wall 610 or sharp cut on the distal side of the notch provides an abrupt end to the acoustic transmission path in the piezoelectric material" Stigall: [0049]); 
wherein the carrier is configured for electrical conduction of signals from the proximal portion of the carrier to the sensor element ("provide electrical connections between the conductive traces 508, 510 and IC 502 and transducer element 512" Stigall: [0042]; "connect the “hot” conductive trace or runner 508 to its corresponding electrode on the transducer element" Stigall: [0051]); 
wherein the middle segment of the carrier ("notch 520" Stigall: Fig. 10) positioned at the distal edge of the elongate body such that: 
the finger segment of the carrier is folded over the distal edge ("end portions 420 of the transducer elements 412 are shown at the distal portion of the transducer assembly" Stigall: [0041], Fig. 5); and 
the finger segment of the carrier, the second structure, and the sensor element are positioned on the distal facing surface ("end portions 420 of the transducer elements 412 are shown at the distal portion of the transducer assembly" Stigall: [0041], Fig. 5; [As shown in Fig. 5, the finger segments of the carrier, which includes the second structures comprising sensor elements, are positioned on the distal facing surface.]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intravascular ultrasound imaging apparatus disclosed by Corl, by including the imaging catheter as taught by Stigall. One of ordinary skill in the art would have been motivated to make this modification because by having the transducer elements folder over the distal edge, this provides a forward looking imaging catheter. Accordingly, an "advantage of this “forward looking” operation of the catheter imaging device is in its ability to see an image of objects in front of the catheter where possibly the catheter could not otherwise physically traverse" (Stigall: [0072]). Furthermore, this "can offer comparable image interpretation for the user, and as well this forward image plane is made more useful because the user can see the presence of image targets at the center of the image, otherwise obscured in the standard cross-sectional view by the catheter itself" (Stigall: [0072]). 

	Regarding claim 2, the combination of Corl and Stigall discloses: 
The device of claim 1, as described above. 
Corl further discloses: 
wherein the elongate body comprises a through lumen ("lumen region 408" Corl: [0051], Fig. 5).

Regarding claim 4, the combination of Corl and Stigall discloses: 
The device of claim 1, as described above. 
Corl further discloses: 
wherein the distal end of the second structure is tapered inwardly toward the distal end of the carrier [As shown in Fig. 5 of Corl’s disclosure (included below), each of the distal ends of the second structures is tapered inwardly as they approach the distal end of the carrier, or as they reach and are folded over the distal facing surface. The reason for the tapered shape is to allow for an annular ring shape once the elongate structures have been folded over to the distal facing surface. As shown in Fig. 5, the more proximal portions of the distal ends of the second structures (the parts closer to the circumference of the distal facing surface), are flush with each other. As the elongate structures extend toward the center of the distal facing surface, they taper and become narrower. This is to avoid an overlap of the structures, which would occur if the second structures did not taper and instead remained the same width throughout. If the elongate structures in Corl’s invention did not taper, you would see overlap of the elongate structures as the structures extend toward the center of the distal facing surface.].

    PNG
    media_image2.png
    558
    449
    media_image2.png
    Greyscale


Regarding claim 9, the combination of Corl and Stigall discloses: 
The device of claim 1, as described above. 
Corl further discloses: 
wherein the sensor element is a micromachined sensor ("ultrasound transducers 312 are piezoelectric micromachined ultrasound transducers (PMUTs)" Corl: [0044]).

Regarding claim 10, the combination of Corl and Stigall discloses: 
The device of claim 1, as described above. 
Corl further discloses: 
wherein the sensor element is at least one of: an ultrasound sensor ("ultrasound transducers 312" Corl: [0044]), pressure sensor and flow sensor.

Regarding claim 11, the combination of Corl and Stigall discloses: 
The device of claim 1, as described above. 
Corl further discloses: 
wherein the carrier is partially covered by an outer sheath in a longitudinal direction of the device ("an outer jacket 802 used to insulate the rollable semiconductor substrate 714 and to protect the scanner assembly 700 from the environment" Corl: [0063], Figs. 8-9; [The outer jacket 802 represents the outer sheath.]).

Regarding claim 12, the combination of Corl and Stigall discloses: 
The device of claim 11, as described above. 
Corl further discloses: 
wherein a proximal portion of the carrier is configured to receive and transmit signals to a control unit ("generating signals to trigger the transmitter circuits, and/or forwarding echo signals captured by the scanner assembly 106 to the IVUS console 110" Corl: [0038], Fig. 1; [The control region 308 of the scanner assembly 106 receives echo signals ("receiving the echo signal" Corl: [0005]) and transmits (forwards) the captured signals to the IVUS console 110 (representing the control unit).]),
and wherein the proximal portion of the carrier is covered by the outer sheath ("an outer jacket 802 used to insulate the rollable semiconductor substrate 714 and to protect the scanner assembly 700 from the environment" Corl: [0063], Figs. 8-9; [The outer jacket 802 represents the outer sheath.]).

Regarding claim 13, the combination of Corl and Stigall discloses: 
The device of claim 11, as described above. 
Corl further discloses: 
	wherein the outer sheath of the device further comprises at least one of a pressure sensor or an imaging sensor ("scanner assembly for ultrasound imaging is provided" Corl: [0010]), exposed to a surrounding environment through the outer sheath ("sheath protects the vessel tissue from the spinning transducer and driveshaft while permitting ultrasound signals to propagate from the transducer into the tissue and back" Corl: [0004]; "outer jacket 802" Corl: [0063]).

Regarding claim 14, the combination of Corl and Stigall discloses: 
A system ("ultrasound imaging devices, systems, and methods" Corl: Abstract) comprising: 
the interventional medical device of claim 1, as described above; and 
a control unit ("communication of signals between the IVUS console 110 and the elongate member 102 to control the operation of the scanner assembly 106" Corl: [0038]; [The IVUS console 110 represents the claimed control unit.]) adapted to control the sensor element of the interventional medical device ("generating control signals to configure the scanner, generating signals to trigger the transmitter circuits" Corl: [0038]).

Regarding claim 16, Corl discloses an “intravascular ultrasound imaging apparatus, interface architecture, and method of manufacturing” (Title), and further discloses: 
A method of manufacturing an interventional ("Intravascular ultrasound (IVUS) imaging is widely used in interventional cardiology as a diagnostic tool" Corl: [0003]) medical device ("intravascular ultrasound (IVUS) device" Corl: Abstract), comprising:
providing an elongate body comprising a longitudinal axis ("longitudinal axis of the rolled assembly" Corl: [0012]) and a distal edge ("distal end of an elongate member" Corl: [0003]) delimiting a distal facing surface and a side facing surface of the elongate body ([Figs. 5 and 6 of Corl's disclosure depict the distal edge of the elongate body (distal end of an elongate member). As shown in Fig. 6 (included in annotated form below), the top of the cylinder (annotated with label “DF”) represents the claimed distal facing surface and the cylindrical curved edge (labeled 304 and annotated with label “SF”) represents the claimed side facing surface.]);
providing a carrier ("flex circuit 314" Corl: [0047], Fig. 3; “rollable semiconductor substrate 714” Corl: [0060], Fig. 7) comprising a first side ("outer surface of the substrate 714" Corl: [0062]), an opposite second side ("inner surface of the substrate when in the rolled form" Corl: [0062]), a proximal portion ([Proximal portion is near control region 308 as shown in Fig. 3.]), and a distal portion ([Distal portion is near transducer region 304 as shown in Fig. 3.]), 
forming … a second structure (“transducer array 702” Corl: [0058]) on the finger segment on the second side of the carrier, wherein the second structure comprises at least a sensor element ("one or more transducers 312 to receive a reflected echo of the ultrasonic signal, amplifying a signal representing the received echo, and/or transmitting the signal to the PIM across the cable 114" Corl: [0045]; [Although the term “sensor” is not explicitly recited, Corl’s disclosure of the transducers receiving reflected echoes of ultrasound signals and transmitting the signal back to an ultrasound console allows Corl’s ultrasound transducers to read on the claimed sensor elements.]), 
and wherein the carrier is configured for electrical conduction of signals from the proximal portion of the carrier to the sensor element ("elongate member 102 includes the ultrasound scanner assembly 106 at a distal end of the member 102, which is coupled to the PIM 108 and the IVUS console 110 by a cable 114 extending along the longitudinal body of the member 102. The cable 114 caries control signals, echo data, and power between the scanner assembly 106 and the remainder of the IVUS system 100" Corl: [0036]; [As shown in Fig. 3, the scanner assembly 106 includes the many separate ultrasound transducers 312 (representing the claimed sensor elements).]). 

    PNG
    media_image1.png
    435
    517
    media_image1.png
    Greyscale

While Corl discloses many additional features of amended independent claim 1, such as sensor elements (“ultrasound transducers 703”) being folded over the distal edge and positioned on the distal facing surface of the elongate body ("distal portion of the flexible elongate member" Corl: [0009]; [See Corl Figs. 5-6, showing the ultrasound transducers 312 folded over the distal edge and attached to the distal facing surface.]), Corl is not presently relied on for teaching:  
wherein the distal portion of the carrier comprises a body segment, a finger segment distal of the body segment, and a middle segment between the body segment and the finger segment along the longitudinal axis; 
forming a first structure formed on the body segment on the second side of the carrier; 
wherein the first structure and the second structure are spaced from one another along the longitudinal axis such that no material extends over the middle segment of the carrier,  
positioning the middle segment of the carrier at the distal edge of the elongate body; and
folding the finger segment of the carrier over the distal edge such that the finger segment of the carrier, the second structure, and the sensor element are positioned on the distal facing surface. 

However, in a similar invention in the same field of endeavor, Stigall teaches “devices and methods for intraluminal imaging” (Stigall: [0002]) including “an imaging catheter … used to image an intraluminal surface” (Stigall: [0022]), and further teaches: 
wherein the distal portion of the carrier comprises a body segment ("second portion 606 which is between the notch 520 and the proximal end 612 of the element" Stigall: [0050], Fig. 8; "proximal transducer region" Stigall: [0077]), a finger segment distal of the body segment ("distance 604 between the notch 520 which forms an acoustical discontinuity and the distal end of each transducer element, also referred to as the first portion of the transducer element" Stigall: [0049], Fig. 8; "distal transducer region" Stigall: [0077]), and a middle segment between the body segment and the finger segment along the longitudinal axis ("notch 520" Stigall: Fig. 10); 
forming a first structure formed on the body segment on the second side of the carrier ("Each of the transducer elements 412 comprises an elongated body of PZT or other suitable piezoelectric material" Stigall: [0044]) and a second structure on the finger segment of the second side of the carrier ("end portions 420 of the transducer elements 412 are shown at the distal portion of the transducer assembly" Stigall: [0041]), wherein the second structure comprises at least a sensor element ("distal end of the transducer element" Stigall: [0077]), wherein the first structure and the second structure are spaced from one another along the longitudinal axis such that no material extends over the middle segment of the carrier ("steep wall 610 or sharp cut on the distal side of the notch provides an abrupt end to the acoustic transmission path in the piezoelectric material" Stigall: [0049]), and wherein the carrier is configured for electrical conduction of signals from the proximal portion of the carrier to the sensor element ("provide electrical connections between the conductive traces 508, 510 and IC 502 and transducer element 512" Stigall: [0042]; "connect the “hot” conductive trace or runner 508 to its corresponding electrode on the transducer element" Stigall: [0051]); 
positioning the middle segment of the carrier ("notch 520" Stigall: Fig. 10)  at the distal edge of the elongate body; and
folding the finger segment of the carrier over the distal edge such that the finger segment of the carrier, the second structure, and the sensor element are positioned on the distal facing surface ("end portions 420 of the transducer elements 412 are shown at the distal portion of the transducer assembly" Stigall: [0041], Fig. 5; [As shown in Fig. 5, the finger segments of the carrier, which includes the second structures comprising sensor elements, are positioned on the distal facing surface.]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intravascular ultrasound imaging apparatus disclosed by Corl, by including the imaging catheter as taught by Stigall. One of ordinary skill in the art would have been motivated to make this modification because by having the transducer elements folder over the distal edge, this provides a forward looking imaging catheter. Accordingly, an "advantage of this “forward looking” operation of the catheter imaging device is in its ability to see an image of objects in front of the catheter where possibly the catheter could not otherwise physically traverse" (Stigall: [0072]). Furthermore, this "can offer comparable image interpretation for the user, and as well this forward image plane is made more useful because the user can see the presence of image targets at the center of the image, otherwise obscured in the standard cross-sectional view by the catheter itself" (Stigall: [0072]). 

Regarding claim 17, the combination of Corl and Stigall discloses: 
The device of claim 1, as described above. 
	Corl is not presently relied on for teaching: 
	wherein the first structure is positioned on the side facing surface. 
However, in a similar invention in the same field of endeavor, Stigall teaches “devices and methods for intraluminal imaging” (Stigall: [0002]) including “an imaging catheter … used to image an intraluminal surface” (Stigall: [0022]), and further teaches: 
wherein the first structure is positioned on the side facing surface ("Each of the transducer elements 412 comprises an elongated body of PZT or other suitable piezoelectric material" Stigall: [0044]; [As shown in Fig. 5 of Stigall, the elongated body of PZT or other suitable piezoelectric material is positioned on the side facing surface.]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intravascular ultrasound imaging apparatus disclosed by Corl, by including the imaging catheter as taught by Stigall. One of ordinary skill in the art would have been motivated to make this modification because it “allows the side-viewing imaging element to image luminal surfaces and other objects that are substantially flush with the distal end” (Stigall: [0024]). 

Regarding claim 18, the combination of Corl and Stigall discloses: 
The device of claim 1, as described above. 
	Corl further discloses: 
	wherein the second side of the carrier ("inner surface of the substrate when in the rolled form" Corl: [0062]) is attached to the elongate body (“substrate is then rolled into a cylindrical form to form a scanner assembly and disposed at a distal end of an intravascular elongate member” Corl: [0002]). 

Regarding claim 19, the combination of Corl and Stigall discloses: 
The device of claim 18, as described above. 
	Corl further discloses: 
	wherein the second side of the carrier ("inner surface of the substrate when in the rolled form" Corl: [0062]) is attached to the elongate body (“substrate is then rolled into a cylindrical form to form a scanner assembly and disposed at a distal end of an intravascular elongate member” Corl: [0002]) via the array of separate elongate structures (“transducers 312, which, as previously disclosed, are physically attached to the flex circuit 314” Corl: [0056]). 

Regarding claim 20, the combination of Corl and Stigall discloses: 
The device of claim 1, as described above. 
	While Corl discloses features of this claim, Corl is not presently relied on for teaching: 
	wherein the sensor element is positioned on the first side of the finger segment. 
However, in a similar invention in the same field of endeavor, Stigall teaches “devices and methods for intraluminal imaging” (Stigall: [0002]) including “an imaging catheter … used to image an intraluminal surface” (Stigall: [0022]), and further teaches: 
	wherein the sensor element is positioned on the first side of the finger segment ("end portions 420 of the transducer elements 412 are shown at the distal portion of the transducer assembly" Stigall: [0041]; “forward-looking imaging element to image objects directly in front” Stigall: [0024]; [The first side of the carrier is the outer surface of the substrate, facing away from the elongate body. Since the sensor element is forward-looking when folder over the distal edge, this means that the sensor elements are positioned on the first side (outer surface side) of the finger segment that is folded over.]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intravascular ultrasound imaging apparatus disclosed by Corl, by including the imaging catheter as taught by Stigall. One of ordinary skill in the art would have been motivated to make this modification because by having the transducer elements folder over the distal edge, this provides a forward looking imaging catheter. Accordingly, an "advantage of this “forward looking” operation of the catheter imaging device is in its ability to see an image of objects in front of the catheter where possibly the catheter could not otherwise physically traverse" (Stigall: [0072]). Furthermore, this "can offer comparable image interpretation for the user, and as well this forward image plane is made more useful because the user can see the presence of image targets at the center of the image, otherwise obscured in the standard cross-sectional view by the catheter itself" (Stigall: [0072]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Corl in view of Stigall as applied to claim 1 above, and further in view of Kim et al. (US 2010/0305451 A1, hereinafter "Kim").

Regarding claim 3, the combination of Corl and Stigall discloses: 
The device of claim 1, as described above. 
	Corl further discloses: 
	further comprising a plurality of second structures (“transducer array 702” Corl: [0058]) comprising at least the sensor element ("one or more transducers 312 to receive a reflected echo of the ultrasonic signal, amplifying a signal representing the received echo, and/or transmitting the signal to the PIM across the cable 114" Corl: [0045], wherein the sensor elements of the plurality of second structures form an array (“transducer array 702” Corl: [0058]) on the distal facing surface of the elongate body (“transducers arranged at a distal end of an elongate member” Corl: [0003]). 
While Corl does depict an annular array, Corl does not explicitly recite the term “annular,” and is not being relied upon for teaching: 
	an annular array on the distal facing surface of the elongate body. 
However, in a similar invention in the same field of endeavor, Kim teaches systems and methods for making and using image-guided intravascular and endocardial therapy systems (Title), which includes “a forward-facing transducer array disposed at the distal tip of the catheter” ([0005]) and “is configured and arranged for transforming applied electrical signals to acoustic signals and also for transforming received echo signals to electrical signals” ([0005]), and further teaches: 
an annular array on the distal facing surface of the elongate body ("transducer array 310 is annular" Kim: [0031]; "catheter 502 includes an annular transducer array 504 that includes a plurality of imaging elements" Kim: [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intravascular ultrasound imaging apparatus disclosed by Corl, by including the image-guided intravascular and endocardial therapy systems as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification because of the benefits provided by the annular array shape, such as the direction of the energy transmitted (“transducer array 310 is forward-facing, such that energy is transmitted in a direction shown by directional arrows 312” Kim: [0031]) and configuration of the lumen (“annular transducer array 310 forms a center aperture 314 that at least partially aligns with a distal end of the lumen 304. In at least some embodiments, the delivery element 308 is configured and arranged to extend through the center aperture 314 of the transducer array 310” Kim: [0031]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Corl in view of Stigall as applied to claim 1 above, and further in view of Klee et al. (US 2012/0123270 A1, hereinafter "Klee").

Regarding claim 6, the combination of Corl and Stigall discloses: 
The device of claim 1, as described above. 
Corl is not being relied upon for teaching: 
wherein the distal facing surface of the device is slanted relative to a longitudinal axis of the device.
However, in a similar invention in the same field of endeavor, Klee teaches a device with integrated ultrasound transducers (Title) which “proposes to equip the tip of a surgical instrument such as a needle or catheter or any other instrument with an ultrasound transducer array to measure flow” (Abstract): 
wherein the distal facing surface of the device is slanted relative to a longitudinal axis of the device ("the array in this example is arranged on the surface formed by a bevel of the tip portion of the device" Klee: [0039]; [Figs. 1 and 3 of Klee's disclosure depict this limitation, as these figures show that the distal facing surface of Klee's interventional device is slanted relative to a longitudinal axis of the device.]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intravascular ultrasound imaging apparatus disclosed by Corl, by including the device with integrated ultrasound transducers as taught by Klee. One of ordinary skill in the art would have been motivated to make this modification as a way to “influence the direction to which an ultrasound burst will be send” (Klee: [0019]), as “a combination of both the bevel and circumferential surfaces may be advantageous” (Klee: [0019]). One would be further motivated to make this modification as a way to “improve the quality of the determination of the spatial orientation of a detected fluid flow, i.e. a vessel” (Klee: [0071]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Corl in view of Stigall as applied to claim 14 above, and further in view of Manbachi et al. (US 2020/0001121 A1, hereinafter "Manbachi") and Torp et al. (US 2021/0251599 A1, priority date of 02/07/2018, hereinafter “Torp”). 

Regarding claim 15, the combination of Corl and Stigall discloses: 
The system of claim 14, as described above. 
Corl is not being relied upon for teaching: 
wherein the sensor element comprises an individually addressable ultrasound transducer element, and wherein the control unit is adapted to:
determine a peak blood flow velocity from ultrasound data obtained with said ultrasound transducer element; and
electronically steer an ultrasound beam produced by the ultrasound transducer element based on the determined peak blood flow velocities.
However, in a similar invention in the same field of endeavor, Manbachi teaches a system that is configured for insertion into the anatomy of a patient (shown in Fig. 1A) and “allows flexible control of a focused ultrasound wave using mechanical and electrical control” (Abstract), where the electronic steering allows “the transducer elements can be controlled electronically to provide adjustable focus of the ultrasound” (Abstract), and further teaches: 
wherein the sensor element comprises an individually addressable ultrasound transducer element ("array elements can be controlled by a software installed on the driver of the probe to utilize each of the array elements independently" Manbachi: [0041]), and wherein the control unit ("device also includes a controller for actuating movement of the therapeutic ultrasound array and movement of one or more of the number of array elements relative to others of the number of array elements" Manbachi: [0006]) is adapted to:
determine a peak blood flow velocity from ultrasound data obtained with said ultrasound transducer element ("ultrasound guidance includes anatomical visualization and functional imaging (e.g. blood flow)" Manbachi: Abstract); and
electronically steer an ultrasound beam ("electronic steering was used to focus the beam" Manbachi: [0048]) produced by the ultrasound transducer element ("array elements can be controlled by a software installed on the driver of the probe to utilize each of the array elements independently" Manbachi: [0041]) based on the determined peak blood flow velocities ("electronic regulation of the array elements, and hence electronic steering of the sonic beams" Manbachi: [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intravascular ultrasound imaging apparatus disclosed by Corl, by including the electronic beam steering in an interventional device as taught by Manbachi. One of ordinary skill in the art would have been motivated to make this modification because "electronic focusing, on top of the mechanical flexibility, allows for better control over the focusing of the ultrasound beam in 3D space within the desired organ" (Manbachi: [0034]). Additionally, the "feature (… configuration control of the therapeutic array elements and electronic regulator over independent array elements) enables fine tuning the resolution and location of the focal spot" (Manbachi: [0053]). 

The combination of Corl, Stigall, and Manbachi are not being relied upon for teaching: 
determine a peak blood flow velocity. 
However, in a similar invention in a related field of endeavor, Torp teaches a “method of monitoring blood flow in a … subject” (Abstract) that includes a controller configured to “control the ultrasound transducer to transmit ultrasound pulses” ([0009]) and “sample reflections of the ultrasound pulses received” ([0009]), and further teaches: 
determine a peak blood flow velocity ("determine a first respective spatial-maximum velocity value for blood flowing towards the single transducer element, and a second respective spatial-maximum velocity value for blood flowing away" Torp: Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intravascular ultrasound imaging apparatus disclosed by Corl, by including the determination of a velocity value for blood flowing towards a single transducer element as taught by Torp. One of ordinary skill in the art would have been motivated to make this modification because blood flow measurements are able to “be a more effective marker (e.g. more sensitive, more reliable and/or more accurate)” (Torp: [0218]).

Response to Arguments
	Applicant submits that with respect to independent claim 1, Corl does not disclose or suggest the limitations of amended independent claim 1. In that regard, Applicant submits that Corl does not disclose or suggest "wherein the distal portion of the carrier comprises a body segment, a finger segment distal of the body segment, and a middle segment between the body segment and the finger segment along the longitudinal axis; and a first structure formed on the body segment on the second side of the carrier; a second structure formed on the finger segment on the second side of the carrier, wherein the second structure comprises at least a sensor element, wherein the first structure and the second structure are spaced from one another along the longitudinal axis such that no material extends over the middle segment of the carrier." Applicant submits that for at least these reasons, Corl does not disclose or suggest each and every feature of amended independent claim 1. Accordingly, Applicant submits that a prima facie case of anticipation has not been established with respect to amended independent claim 1. Applicant therefore respectfully requests that the § 102 rejection of claim 1 be withdrawn.
	Applicant further submits that claim 16 recites similar features to those recited in claim 1, and for at least the same reasons, Corl does not disclose or suggest each and every feature of amended independent claim 16. 

In response, Examiner respectfully submits that Applicant’s arguments, see page 7 of the remarks, filed 08/02/2022, with respect to the rejection(s) of claims 1 and 16 under 35 U.S.C. 102 over Corl have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and in light of the amendments to independent claims 1 and 16, a new ground(s) of rejection is made under 35 U.S.C. 103 over Corl in view of Stigall.
	Regarding the emphasized portion of the arguments on page 7 of the remarks, Examiner respectfully submits that Stigall teaches wherein the first structure and the second structure are spaced from one another along the longitudinal axis such that no material extends over the middle segment of the carrier ("steep wall 610 or sharp cut on the distal side of the notch provides an abrupt end to the acoustic transmission path in the piezoelectric material" Stigall: [0049]). 
	Furthermore, dependent claims 2, 4, and 9-13 are also rejected under the new ground of rejection over Corl in view of Stigall, as described above. 

	Regarding dependent claims 3, 6, and 14-15, Applicant submits that these claims depend from, and add additional features to, amended independent claim 1. Applicant submits that Corl does not disclose or suggest all of the features of independent claim 1, and further submits that this deficiency is not affected by Kim, Klee, Manbachi, or Torp. Thus, Applicant submits that these combinations of prior art references, even when combined, do not disclose or suggest all of the features of independent claim 1, and therefore dependent claims 3, 6, and 14-15 as well. 

In response, Examiner respectfully submits that Applicant’s arguments with respect to dependent claims 3, 6, and 14-15 have been considered but are moot because the new ground of rejection of independent claim 1 does not rely on any reference argued above for any teaching or matter specifically challenged in the argument. In other words, Examiner does not rely on Kim, Klee, Manbachi, or Torp for the rejection of independent claim 1. Instead, amended independent claim 1 is rejected under 35 U.S.C. 103 over Corl in view of Stigall. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim was relied upon for the rejection of dependent claim 3. Kim is also being cited as being considered relevant to dependent claim 4, as Kim’s Fig. 5 also shows a clear depiction of the elongate structures (506) being tapered as they extend toward the center (508) of the distal facing surface. 
Klee was relied upon for the rejection of dependent claim 6. Klee is also being cited as being considered relevant to dependent claim 7, as Klee also teaches that “transducers are formed in an Si-substrate” ([0014]) and that the transducers “may be MUTs produced in Si-technology, such as cMUTs or pMUTs” ([0010]). 
Toume et al. (US 2019/0365348 A1, priority to 12/14/2017, hereinafter “Toume”) teaches systems and methods for ultrasonic monitoring, and is being cited as being considered relevant to dependent claim 15, as Toume teaches the limitations of: wherein the sensor elements comprise individually addressable ultrasound transducer elements (“Transmit beam former 22 is configured to individually control transmission by each ultrasonic transducer element 14 so as to produce an ultrasonic beam with particular characteristics” Toume: [0114]), and wherein the control unit is adapted (“Transmit beam former 22 is configured to individually control” Toume: [0114]) to: for each ultrasound transducer element, determine a peak blood flow velocity from the ultrasound data obtained with said ultrasound transducer element (“receive beam former 24 may control synchronization of the signals that are received by each ultrasonic transducer element 14” Toume: [0116]); and electronically steer an ultrasound beam (“degrees of freedom that are attainable by electronically steering and focusing the ultrasound beam using phased array capabilities of ultrasound transducer” Toume: [0189]) produced by the plurality of individually addressable ultrasound transducer elements based on the determined peak blood flow velocities (“scanning mechanisms may be automatically controlled by a scanner (e.g., incorporated into or communicating with device controller 240, controller 20 of continuous ultrasonic monitoring system 10, or another controller) to continuously modify the orientation of ultrasound transducer 230 to track a target object inside the body, such as an organ, blood vessel, surgical instrument, robot, or another object that is inside the body or that was inserted into the body” Toume: [0189]).
Huang (US 2010/0262014 A1, hereinafter “Huang”) discloses an ultrasound scanner built with capacitive micromachined ultrasound transducers (CMUTS) (Title), which includes “integrating a flexible electronic device (e.g. an IC) and a flexible ultrasonic transducer (e.g. a portion of a circular CMUT array) with a flexible member” (Abstract), and further includes “folding a portion of the flexible subassembly to form a forward looking transducer” (Abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793